Citation Nr: 1615856	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  06-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee conditions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

In a September 2010 decision, the Board, in pertinent part, reopened the Veteran's claim of entitlement to service connection for bilateral knee conditions and remanded the underlying service connection claim for additional development.  In February 2015, the Board again remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral knee conditions.  

The Veteran contends that his current bilateral knee conditions are the result of knee injuries he sustained during active military service.  

The Veteran's service treatment records indicate that he reported having no history of "trick" or locked knees on his entrance examination in June 1963, and his lower extremities were evaluated as clinically normal.  However, approximately three weeks after entry into service, in July 1963, he was treated for a trick knee and right knee soreness.  Additionally, in September 1963, he was diagnosed with medial collateral ligament strain of the right knee, and the doctor noted the Veteran's report that he had twisted his right knee while turning suddenly and had immediately experienced pain over the medial aspect of the knee.  At that time, the Veteran indicated that he had experienced a similar episode on two occasions prior to entry into service.  On examination, the right knee was swollen with obvious effusion and tenderness; however, x-rays were negative for fracture.  The Veteran was treated with bed rest, a heat lamp, and mild analgesics, and was then discharged to light duty four days later with some remaining effusion.  Additionally, in October 1965, the Veteran sought treatment for left knee pain, reporting that he had stepped into a ditch the night before and had dislocated his left knee cap.  The doctor noted the Veteran's report of having recurrent dislocation of the patella.  Later that month, the Veteran sought follow-up treatment for continuing left knee pain; he was diagnosed with partial avulsion of the quadriceps tendon secondary to recent dislocation of the patella.  Finally, at his June 1967 separation examination, he was found to have normal lower extremities and no knee conditions were noted; however, the Board notes that there is no separation Report of Medical History of record.

The Veteran first filed a claim for a bilateral knee condition in June 1967.  During a January 1968 VA examination, the Veteran reported that his knees swell up if he turns too quickly and that he had this trouble in service.  He indicated that he twisted his knees "a few times" in service resulting in "a few days tied up in sick bay with sprained knees."  On examination, the examiner noted that the Veteran "stands with a very decided genu valgum" and expressed that "[i]t is surprising to this examiner that the Navy took a man with such genu valgum, congenital defect."  X-rays of the knees were normal.  The diagnoses were history of sprain knees and genu valgum.  

In an October 2004 statement, the Veteran reported that he was on temporary duty in Da Nang, Vietnam in 1965 when he fell ten feet into the deck of a boat and landed on his knees.  He indicated that he went to sick bay in Da Nang and was treated, but that the records did not get back to his ship.  

VA and private treatment records show that the Veteran has been treated for bilateral knee pain and instability since May 1988 when he reported having a knee injury in 1964 and a 14 year history of bilateral knee tenderness and giving way.  The Veteran has since received fairly consistent VA and private treatment for his knees.  

In January 2007, the Veteran was afforded a VA joints examination.  At the outset, the examiner indicated that he had reviewed the claims file.  Regarding the right knee, the examiner noted that the Veteran had received treatment for a trick knee in July 1963, two weeks after entry into service; was seen again several days later for a sore right knee that had existed prior to service; and was seen in September 1963 for a medial collateral ligament strain of the right knee.  The examiner also noted that, upon questioning, the Veteran denied having any knee pain prior to entry into service.  Regarding his left knee, the examiner noted that the Veteran was treated for left knee pain in October 1965 after injuring it when stepping into a ditch.  The examiner also noted that, upon questioning, the Veteran reported that he did not recall this particular incident, but did recall hurting his knees after falling into a boat at some point between 1963 and 1965 during service in Da Nang, Vietnam, when both of his knees were lacerated, and that he had received field treatment for this injury.  Finally, the examiner noted that the Veteran's June 1967 separation examination was devoid of evidence of complaints of, or a diagnosis of, a knee disability.  

After discussing his pertinent history and the findings of his physical examination, the examiner diagnosed the Veteran with congenital genu valgum of both knees with recurrent patella subluxation/dislocation, as well as degenerative joint disease (DJD).  In this regard, the examiner noted that x-rays of both knees revealed mild bilateral DJD.  The examiner went on to provide the opinion that, based on the evidence of record, he could find "no supporting evidence or documentation" that his present knee condition is the direct or proximate result of any service-related incident or occurrence.  

In September 2010, the Board found that the January 2007 examination report was inadequate and remanded the case for further examination and opinion regarding the etiology of the Veteran's bilateral knee conditions.   

Pursuant to the September 2010 Board remand, the Veteran was afforded a VA examination in May 2014 to assess his bilateral knee condition.  The examiner concluded that while the Veteran had genu valgum that was more likely than not congenital and degenerative joint disease (DJD) of both knees, it was more likely than not that the Veteran's current knee conditions were due to his obesity and age and less likely than not due to his knee injuries, complaints, and treatment while in the Navy.  Additionally, the examiner noted that while the Veteran's service treatment records indicated that he had knee problems prior to entering the Navy, it was less likely than not that his current knee conditions were due to aggravation of pre-existing knee conditions.  Further, the examiner stated that the Veteran's genu valgum was more likely than not worsened by his obesity, which accelerated the natural progression of the condition and was less likely than not aggravated by his Navy service.

As discussed by the Board in its previous remands, a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service. See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel  has stated that, when viewed in the context of 38 C.F.R. § 3.303(c) , the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516   (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

In the present case the Veteran's June 1963 entrance examination is void of any diagnosis of left or right knee conditions, and therefore, he is presumed sound on entry as to any congenital disease or acquired condition.

In light of the foregoing discussion and the deficiencies in the May 2014 opinion, in February 2015, the Board found that an addendum opinion was necessary and remanded the case for opinions as to the following: (1) whether the Veteran's genu valgum is congenital or acquired; (2) if congenital, whether genu valgum is a defect or disease; (3) if a defect, whether is it at least as likely as not that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury; (4) if a disease, whether it is clear and unmistakable that the Veteran entered service with pre-existing genu valgum and that the Veteran's pre-existing genu valgum was not aggravated beyond the natural progress of the disorder during his service; (5) if acquired, whether it is at least as likely as not related to the symptomatology noted in service; and (6) whether it is clear and unmistakable that the Veteran's diagnosed DJD preexisted and was not aggravated by service, and, if not, whether it is at least as likely as not related to the symptomatology noted in service. 

In April 2015, the claims file was forwarded to the May 2014 VA examiner for the requested addendum opinion.  Regarding genu valgum, the examiner indicated that "[c]ongenital means that the condition is a congenital defect in the knee joint and that it is capable of worsening over time."  The examiner further opined that based on a review of the Veteran's service treatment records and other medical records "it is less likely than not that the [V]eteran's congenital genu valgum was aggravated during his time in the service."  The examiner also opined that "it is less likely than not that the [V]eteran's congenital genu valgum is related in any way to his military service."  

Regarding bilateral DJD, the examiner indicated that there is "no indication that the [V]eteran's DJD existed prior to service."  The examiner opined that "it is more likely than not that the [V]eteran's current DJD is related to changes associated with aging and an active lifestyle (he worked as a painter from 1986 until 2004)."  The examiner noted that the Veteran's service treatment records indicate treatment for knee injuries in service related to lacerations and sprains; however, the examiner opined that "it is less likely than not that the lacerations and sprains caused the development of DJD in the knees or the subsequent TKR of the right knee [and] it is more likely than not that the [V]eteran's knee DJD and subsequent TKR of the right knee are due to normal changes of aging and less likely than not due to his active military service."  

Upon review, it is clear that the examiner issuing the April 2015 opinion did not adequately address all of the questions specified in the February 2015 Board remand.  Although the examiner stated that the Veteran's congenital genu valgum was "capable of worsening over time," which would indicate that it is a disease rather than a defect, the examiner did not address whether genu valgum clearly and unmistakably preexisted service.  In addition, in opining that the Veteran's congenital genu valgum was not aggravated in service, the examiner considered the incorrect (i.e., at least as likely as not) standard in preparing the addendum opinion, rather than the clear and unmistakable evidence of non-aggravation standard.  Moreover, the examiner's opinions that it is less likely than not that the Veteran's genu valgum was caused by or aggravated by his military service are conclusory and unsupported by any explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Similarly, the examiner's opinions regarding the Veteran's DJD are conclusory and unsupported by any explanation of rationale.  Accordingly, the Board finds that the April 2015 VA opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Lastly, the record suggests that there may be outstanding treatment records.  In this regard, the Veteran reported in a November 2000 statement that he received treatment at the Biloxi VA Medical Center (VAMC) as early as 1972.  Although the AOJ sought, unsuccessfully, to obtain treatment records from the Jackson VAMC pursuant to the Board's previous remand, there is no indication a search for records from the Biloxi VAMC has been undertaken.  Upon remand, the AOJ should attempt to locate any outstanding VA treatment records from the Biloxi VAMC and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for knee conditions, including treatment records from the Biloxi VAMC dated from 1972 to 1988 and any current VA treatment records dated from July 2013 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records, to specifically include records from his private physician, Dr. D.B.C. 

2. After all available records have been associated with the claims file, obtain a VA medical opinion from an examiner other than the May 2014/April 2015 examiner, to determine the etiology of the Veteran's bilateral knee conditions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner should address the following:

(a) Is the Veteran's genu valgum a congenital defect or disease?  For VA purposes, a defect is a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a disease is capable of improvement or deterioration.  If necessary, please reconcile this opinion with the April 2015 VA examiner's statement that the Veteran's genu valgum is capable of worsening over time.

(b) If the Veteran's genu valgum is a CONGENITAL DEFECT, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(c) If the Veteran's genu valgum is a CONGENITAL DISEASE, the examiner is asked to address whether the Veteran's genu valgum, which was not noted upon entry into service, clearly and unmistakably existed prior to the Veteran's entry into military service?

If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether the Veteran's genu valgum was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.
 
(d) If, however, the examiner cannot clearly and unmistakably determine that the Veteran's genu valgum pre-existed military service OR that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that genu valgum did not exist prior to service.  After presuming such, the examiner should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed genu valgum was incurred in, caused by, or is otherwise related to, the Veteran's military service, to include the knee injuries suffered therein.  

(e) The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any knee condition, other than genu valgum, diagnosed proximate to or during the pendency of the appeal (to specifically include DJD, traumatic arthritis, and recurrent patella subluxation/dislocation), was incurred in, caused by, or is otherwise related to, the Veteran's military service, to include the episodes documented in July 1963, September 1963, and October 1965, as well as an undocumented episode in 1965 (the examiner is to accept as fact that the Veteran injured his knees when he fell into a boat on the shore of Da Nang, Vietnam in  1965).  In so opining, the examiner should comment on whether the pathology associated with the Veteran's current knee conditions is consistent with the injuries documented in the service treatment records and described by the Veteran.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for knee injuries, VA and private treatment records documenting treatment for knee conditions, and the Veteran's statements regarding knee pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




